Citation Nr: 0014735	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic stress disorder (PTSD) for the 
appeals period prior to December 16, 1998.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period beginning on December 16, 1998.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



INTRODUCTION

The veteran had active service from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Louisville RO which granted service connection for PTSD and 
assigned a 10 percent disability rating for that disorder.  
The grant of service and the 10 percent evaluation were 
effective July 21, 1998.  The veteran perfected an appeal as 
to this issue.

Additional evidence was developed and in a hearing officer's 
decision, dated August 17, 1999, the PTSD disability rating 
was increased from 10 to 50 percent disabling, effective 
December 16, 1998.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum benefit available, 
does not abrogate the pending appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to December 16, 1998, the veteran's PTSD was 
productive of no more than mild or transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  These 
symptoms were controlled by medication.

2.  The veteran's PTSD for the period on and after 
December 16, 1998, is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met for any period prior to December 16, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for a rating of 70 percent for PTSD 
beginning December 16, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran served with the Marine 
Corps during the Vietnam war and his awards and decorations 
include the Bronze Star Medal with Combat "V" device, the 
Purple Heart Medal, the Combat Action Ribbon, and the Navy 
Commendation Medal with Combat "V" device.

In a report of contact dated July 21, 1998, the initial claim 
for service connection for PTSD was received.

The veteran was accorded a psychiatric examination for rating 
purposes by VA on October 16, 1998.  He was working at the 
Post Office as a mail carrier and had been employed there for 
25 years.  The veteran was the sole source of information for 
the evaluation.  Currently, he was taking no medications and 
he was not aware of any ongoing medical problems.  He stated 
that about 15 years previously, he had gone to a Vet Center.  
He was in the process of getting divorced and was drinking 
alcohol and was having recollections about his experiences in 
Vietnam.  He stated that he went to the Vet Center for about 
six months and was in individual therapy.  He claimed he was 
then referred for group treatment and felt uncomfortable in 
the group and, therefore, stopped going.  He had not had any 
inpatient treatment.  He stated that, since his second 
marriage, he had no further problems with alcohol abuse.

The veteran indicated that he felt close to his wife, but 
that was about it.  He added that his son at times was "like 
my best buddy."  He complained his concentration was poor and 
he described his energy as half of what it should be.  He 
described himself as irritable and reported having nightmares 
about experiences in Vietnam 6 out of 7 nights a week.  He 
stated that should he hear noise from a helicopter, it "just 
freaks me out."  He denied any history of psychotic features.  
Reference was made to an episode of suicidal ideation when 
going through his first divorce about 15 years previously.

On examination, he was described as pleasant and well kept.  
He was appropriately oriented and memory was intact in all 
spheres.  Speech was normal in cadence and volume.  Affect 
was blunted when describing events in Vietnam.  It was noted 
that, rather than becoming distressed, he appeared to become 
disconnected.  Motor movements did not display any change 
when describing events in Vietnam.  Level of insight appeared 
appropriate and abstraction was appropriate as well.

No diagnostic tests were ordered.

The Axis I diagnoses were PTSD and history of alcohol abuse.  
It was indicated that psychosocial and environmental 
stressors were mild based on daily life stressors and limited 
social support.  The veteran was given a Global Assessment of 
Functioning (GAF) score of 85 to 90.  It was noted this was 
also the highest score during the past year.  This was meant 
to reflect that the psychiatric symptomatology had a "very 
minimal" impact in terms of social functioning and 
occupational functioning.  Notation was made that the veteran 
reported that his job allowed him to have interaction for 
only about three hours out of the day and this was tolerable.  
He indicated he was alone the rest of the day in his truck 
delivering mail.  His social interaction was described as 
meaningful, although limited to his family.

By rating decision dated in December 1998, service connection 
for PTSD was granted and a 10 percent evaluation was 
assigned, effective July 21, 1998.

In a January 13, 1999, communication, a social worker with a 
Federal Government employee assistance program reported that 
she had had the opportunity to work with the veteran since 
December 15, 1998.  She stated her job was to provide 
counseling services to Postal employees and their families.  
She had seen the veteran on six different occasions with one 
session including his wife.  The reports of the sessions 
begin with the visit on December 16, 1998.  She stated that, 
after her assessment of the veteran, she had come to the 
conclusion that he had PTSD with symptoms which included 
nightmares and sleep disturbance, difficulty concentrating, 
emotional instability, memory loss, hypervigilance, a fear of 
being alone, and increased stress in personal and work life.  
She reported the veteran had been under a doctor's care and 
had begun on medications at her encouragement.  He had been 
off work for the past 2 to 3 weeks because he felt he was not 
able to do his job because of emotional instability and 
difficulty in concentrating and focusing.  It was indicated 
the veteran had had more difficulty with symptoms of his PTSD 
since the deaths of his mother and sister in the past five 
years.

Also of record is a January 19, 1999, communication from 
Patrick H. Kunkler, M.D.  He reported the veteran had PTSD 
with panic attacks.  He indicated the veteran had chronic 
insomnia and, on August 28, 1998, he started the veteran with 
Elavil.  This had improved the insomnia.  The veteran began 
counseling, but unfortunately had developed increasing and 
debilitating panic attacks which became so severe he had to 
leave work on December 26, 1998.  It was noted he was still 
off work at the present time.  Paxil which was begun on 
December 22, 1998, was to be increased and it was noted the 
veteran was using Xanax as needed for attacks.

In a June 29, 1999, communication, Dr. Kunkler reported that 
the veteran's symptoms had become so severe that he had to 
miss work from late December 1998 to mid-February 1999, and 
again in April and May 1999.  It was reported the veteran was 
continuing to see counselors who were helping him through his 
difficulties.  He had also seen a psychiatrist for adjustment 
of medications and further recommendations.  It was noted 
that although he was on medications which included Xanax, 
Effexor and Elavil, he was still having persistent 
difficulties.  These included continued anxiety and at least 
several times a week panic attacks, which were causing social 
and occupational impairment at work and at home.  Speech was 
occasionally illogical during the panic attacks and episodes 
of increased anxiety.  It was indicated the veteran also had 
difficulty establishing relationships, decreased vision, some 
memory loss, and impaired judgment, per family members.

In a June 30, 1999, communication, the social worker with the 
Federal employee assistance program indicated that she had 
been continuing to see the veteran on a regular basis.  It 
was indicated that, in April, the veteran felt it was 
appropriate and was willing to get involved in a local Vet 
Center.  She noted that, although the veteran had made some 
improvements in some areas, he was continuing to struggle 
with panic attacks which were causing him to take off work or 
retreat to the manager's office to get control.  He reported, 
and this was verified by his wife, that he was continuing to 
have chronic sleep impairment and some memory loss.  She 
noted it was likely that the veteran had continued to 
struggle and suffer from these symptoms, but with the help of 
medication, supportive therapy, and more intense therapy of 
addressing the actual combat issues, hopefully there would be 
improvement over time.

In a June 30, 1999, statement, a therapist at a local Vet 
Center indicated the veteran had been receiving treatment 
there on a consistent basis since April 7, 1999.  It was 
indicated the veteran had been experiencing severe anxiety 
attacks on an almost daily basis since November 1998.  He was 
currently receiving medicine from his family physician.  The 
veteran had been able to find some relief from panic attacks 
and involving agoraphobia by way of debriefing of his combat 
experiences, relaxation exercises, meditation, and 
medication.  Central to his anxiety were nightmares and 
intrusive thoughts, particularly of the death of a friend.  
The therapist noted that the veteran's PTSD symptoms had been 
repressed for many years, but "erupted" in November 1998.  
The symptoms were currently being played out with "near-
continuance panic" affecting the veteran's ability to 
function independently from the constant watchfulness and 
care of family members, and mental health professionals.  The 
veteran was described as very serious and diligent in his 
recovery efforts, but as unable to sustain functioning on the 
job and in personal relationships at that time.

In a June 30, 1999, statement, the customer service manager 
at a Postal facility stated that in the past six months he 
had personally witnessed a major change in the veteran.  The 
veteran had missed worked frequently during that time frame, 
with the first period of absence being from the latter part 
of December until mid-February.  On two occasions since that 
time, the veteran had left work because of an inability to 
execute daily duties.  On both occasions, the veteran was off 
for an extended period.  Those periods were noted as 
April 28, 1999, until May 4, 1999, and May 18, 1999, until 
May 21, 1999.  The individual stated that he let the veteran 
use his office as a place of refuge.  Reportedly, the veteran 
would experience periods of stress and have to stop his daily 
postal routine in order to try and maintain his composure.  
The individual reported he had witnessed at least four 
attacks and tried to help in any way possible.  He added that 
the supervisors had also noticed a decline in the veteran's 
productivity and accuracy.

Also of record is a July 8, 1999, statement from a clinical 
psychologist affiliated with a Vet Center in Cincinnati.  She 
reported the veteran was seen by her on July 6, 1999, for 
symptoms of PTSD.  She stated that, at present, the symptoms 
were "severely affecting" social, psychological, and 
employment aspects of the veteran's life.  The symptoms 
reportedly included intrusive thoughts, nightmares, 
difficulty concentrating, avoidance of activities, poor 
concentration, and hypervigilance.  She emphasized that the 
symptoms affected every aspect of the veteran's life.

The veteran and his wife gave testimony regarding the impact 
of his psychiatric symptoms on his ability to function at a 
hearing before a hearing officer at the RO in July 1999.  The 
veteran stated that he had daily panic attacks.  He testified 
that he went to a Vet Center once a week and he also saw a 
therapist on a once a weekly basis.

Analysis

The claim is well grounded.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The determination of whether an increased rating is warranted 
needs to be based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The pertinent criteria for rating PTSD reflect a 
noncompensable evaluation is for assignment when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

A 10 percent rating is assigned when there is occupational 
and social impairment due to mild or transient symptoms with 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, when 
there are symptoms controlled by continuous medication.

The next higher rating of 30 percent is provided when there 
is evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

The next higher rating of 50 percent is assigned when there 
is evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is provided when there 
is evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as:  Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
or appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A total schedular rating of 100 percent is for assignment 
when there is evidence of total occupational and social 
impairment, due to such symptoms as:  Gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal, personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, or occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Entitlement to an initial disability rating greater than 
10 percent for the appeals period prior to December 16, 1998.

The review of the evidence discloses that prior to 
December 16, 1998, the veteran was assessed as having a GAF 
score of 85 to 90, a score indicative of at most only mild 
disability.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Psychiatric Disabilities, 4th edition, 
1994 (DSM-IV), 38 C.F.R. §§ 4.125, 4.130.  At the time of 
examination by VA in October 1998, as noted above, the 
veteran was described as well oriented, as having intact 
memory, and as having appropriate insight.  Notation was made 
of blunted affect when describing events in Vietnam, but 
otherwise the findings were unremarkable.  Further, at that 
time, the veteran was taking no medications, was not aware of 
any ongoing medical illness, reported no periods of 
hospitalization, and the examiner described the impairment as 
only mild in degree.  This assessment is in line with the 10 
percent rating.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for any timeframe prior to 
December 16, 1998.  38 C.F.R. § 4.7.

Entitlement to a disability rating greater than 50 percent 
subsequent to December 16, 1998.

It is clear from the various mental health professionals who 
have provided statements regarding treatment and evaluation 
of the veteran beginning on December 16, 1998, that the 
veteran's psychiatric symptomatology showed a significantly 
worsened disability picture from that time on.  As reported 
by the Federal occupational health employee assistance 
program counselor, she began seeing the veteran on a periodic 
basis beginning December 16, 1998, for a number of symptoms, 
to include nightmares and sleep disturbance, difficulty 
concentrating, emotional instability, memory loss, 
hypervigilance, a fear of being alone, and increased stress 
in personal and work life.  The symptoms apparently were so 
severe that the veteran had been off work for the past 2 to 
3 weeks because of emotional instability and difficulty 
concentrating and focusing.  Communications from a private 
physician who had been treating the veteran include one in 
January 1999 when the physician reported that the veteran had 
developed increasing and debilitating panic attacks that 
became so severe he had to leave work on December 26, 1998, 
and was off work at the time of the statement on January 19, 
1999.  In a June 1999 statement, the physician added that the 
veteran's symptoms which included increased anxiety and panic 
attacks had become so severe that, in addition to missing 
work from late December 1998 to mid-February 1999, the 
veteran had also missed some work in April and May 1999.  The 
physician opined that, while the veteran was taking various 
medications, he was still having persistent difficulties 
which included continued anxiety and "at least several times 
a week panic attacks," which were causing social and 
occupational impairment at work and at home.  The persuasive 
evidence attesting to the increased severity of the veteran's 
disability picture included a June 1999 communication from 
the customer service manager of the Post Office where the 
veteran was employed who indicated that, in addition to the 
veteran having missed several periods of work because of 
inability to execute his daily duties, the veteran used that 
individual's office as a place of refuge at various times.  
Further, at the time of a hearing before a hearing officer at 
the RO in July 1999, the veteran and his wife testified as to 
the frequency of his panic attacks.  They also reported 
regular counseling sessions, including a visit to the Vet 
Center at least once a week and a visit to a therapist once a 
week.

The medical evidence indicates the presence of near-
continuous panic and significant difficulty in adapting to 
stressful circumstances, some of the criteria required for 
the assignment of a 70 percent rating.  Therefore, with 
resolution of reasonable doubt in the veteran's behalf and 
with 38 C.F.R. § 4.7 indicating that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating, the Board finds that the assignment of a 70 percent 
rating is in order for the veteran's PTSD, effective 
December 16, 1998, the time the veteran began to be seen on a 
regular basis by the different mental health professionals.

The Board notes that the assignment of a total schedular 
rating is not in order since there has not been shown to be 
total occupational and social impairment caused by the 
veteran's PTSD.  He has not been shown to have persistent 
delusions or hallucinations, to include grossly inappropriate 
behavior, to exhibit persistent danger of hurting himself or 
others, to be disoriented, or to have memory loss for names 
of his relatives, his occupation, or his name.  Also, it is 
noted that, despite his psychiatric problems, he is still 
employed by the Post Office.


ORDER

An initial disability rating greater than 10 percent for PTSD 
for the appeals period prior to December 16, 1998, is denied.

A rating of 70 percent for PTSD for the period commencing 
December 16, 1998, is granted.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

